563 So.2d 219 (1990)
Lelani BARROW, Appellant,
v.
Mark T. BARROW, Appellee.
No. 89-1308.
District Court of Appeal of Florida, Third District.
May 22, 1990.
Rehearing Denied July 18, 1990.
Stephen Cahen and Susan Guller, Miami, for appellant.
Kevin S. Opolka, for appellee.
Before SCHWARTZ, C.J., and BASKIN and JORGENSON, JJ.
BASKIN, Judge.
Lelani Barrow appeals a trial court order sustaining objections to a general master's report and granting a new trial of her former husband's petition for modification of child support. We reverse.
Mr. Barrow petitioned for modification of child support based on changed circumstances resulting from his retirement for health reasons. The trial court referred the matter to a general master who took testimony, made findings of fact, and denied the petition. When Mr. Barrow filed exceptions to the general master's report, the trial court ordered a trial de novo. Mrs. Barrow appeals, asserting that the trial court improperly rejected the general master's findings.
"The findings of fact and recommendations of a master should be approved and adopted by a trial judge unless clearly erroneous, or it appears that the master has misconceived the legal effect of the evidence." Bloom v. Bloom, 414 So.2d 1153, 1155 (Fla. 3d DCA 1982); Landis v. *220 Landis, 486 So.2d 28 (Fla. 3d DCA 1986); Linn v. Linn, 523 So.2d 642 (Fla. 4th DCA), review denied, 534 So.2d 400 (Fla. 1988); Sitomer v. Sitomer, 397 So.2d 373 (Fla. 4th DCA 1981). The record does not reveal any error in the master's fact findings; accordingly, the trial court is not at liberty to diverge from his recommendations. We therefore reverse the order and remand the cause with directions to enter an order in accordance with the general master's findings.
Reversed and remanded.